Citation Nr: 1721931	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-09 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to dependency and indemnity compensation based upon a claim for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2000 to February 2001 and from February 2003 to December 2003, to include service in Southwest Asia from April 2003 to November 2003.  The Veteran died in December 2008.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran's claims file is now in the jurisdiction of the Philadelphia, Pennsylvania RO.

In December 2015 the Board remanded the case for further development.  The matter has now returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the claim must be remanded again for further development.

The appellant is claiming service connection for the cause of the Veteran's death.  As indicated on his December 2008 Certificate of Death, the Veteran's immediate cause of death was multiple organ system failure.  The listed underlying causes were graft-versus-host disease and acute lymphocytic leukemia.  As provided in a June 2016 statement, the Appellant contended that the Veteran's leukemia was related to service in two ways.  Specifically, the appellant contended that the Veteran was exposed to environmental hazards-particularly-burn pits during his service in the Southwest Asia theater of operations.  Additionally, the appellant stated that the Veteran was exposed to ionizing radiation while guarding a destroyed tank while in Iraq in 2003.

A review of the record indicates that the bulk of development so far has been focused on the Appellant's radiation-exposure contention.  In the June 2009 rating decision, the RO denied the appellant's claim based on a lack of evidence that the Veteran was exposed to radiation.

Similarly, a May 2013 VA expert medical opinion focused entirely upon the appellant's contention that the Veteran was exposed to radiation via depleted uranium while guarding a destroyed Abrams tank in Iraq in 2003.

In a July 2013 supplemental statement of the case (SSOC), the RO again denied the appellant's claim.  In explaining the decision, the RO acknowledged that: (1) the Veteran served in Southwest Asia; (2) the United States military used depleted uranium in tank armor and in some ammunition; (3) the Veteran was involved in guarding a destroyed tank while in Iraq; and (4) the Veteran was ultimately exposed to depleted uranium, a radioactive substance.  Despite these acknowledgements, the RO maintained its denial of the claim.

In assessing the current state of the record, the Board finds that an additional remand is necessary for primarily two reasons.  First, in pursuing and developing the appellant's radiation-exposure theory of entitlement, it is unclear whether the RO followed the procedures for claims based on exposure to ionizing radiation set forth in 38 C.F.R. § 3.311.  Secondly, the RO did not address the appellant's alternative theory of entitlement-i.e. the Veteran's acute lymphocytic leukemia developed as a result of exposure to environmental hazards in Southwest Asia, particularly exposure to burn pits.

In regard to the first deficiency, it appears from the current state of the record that 38 C.F.R. § 3.311's procedures were not followed.  38 C.F.R. § 3.311(a)(1) states that for claims where a radiogenic disease becomes manifest after service-and not within the presumptive period as specified in 38 C.F.R. §§ 3.307 and 3.309-and said disease is contended to be a result of exposure to ionizing radiation in service, a dose assessment will be required.

38 C.F.R. § 3.311(a)(2) then provides the procedure for requesting dose information.  38 C.F.R. § 3.311(a)(2)(iii) appears applicable in this case as although in December 2008 the Department of the Army's Dosimetry Center stated that there were no records of exposure to ionizing radiation in the Veteran's file, VA acknowledged exposure to radiation via depleted uranium in the July 2013 SSOC.  Pursuant to 38 C.F.R. § 3.311(a)(2)(iii), the RO should have forwarded pertinent records to the Under Secretary for Health to prepare a dose estimate, to the extent feasible.  It does not appear that this occurred in the instant case.

Following the preparation of a dose estimate, 38 C.F.R. § 3.111(b) describes the procedure for initial review of ionizing radiation claims.  Here, the claim appears to meet the criteria to warrant initial review under 38 C.F.R. § 3.111(b) as: (1) VA acknowledged exposure to ionizing radiation via "other activities claimed;" (2) the Veteran subsequently developed a "radiogenic disease"-i.e. acute lymphocytic leukemia; and (3) the Veteran's leukemia manifested "at any time after exposure[.]"

If a claim meets the requirements for initial review, 38 C.F.R. § 3.311(c) mandates that it be forwarded to the Under Secretary for Benefits for consideration.  In making a determination, the Under Secretary for Benefits may request an advisory medical opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c).  If the Under Secretary for Benefits cannot make a determination, the claim may be referred for consideration to an outside consultant, who is to provide a medical opinion using criteria established in 38 C.F.R. § 3.311(d).  See id. at § 3.311(c)(2).

In the instant case, the record does not contain a referral to the Under Secretary for Benefits, an advisory medical opinion from the Under Secretary for Health, or a medical opinion from an outside consultant.  Thus, the Board cannot conclude that 38 C.F.R. § 3.311's procedures were followed despite VA's acknowledgement that the Veteran was exposed to ionizing radiation via depleted uranium while guarding a destroyed tank in Iraq in 2003.  As such, remand is required to ensure that due process is followed.

Additionally, the Board finds that the appellant's alternative theory of entitlement-exposure to environmental hazards in Southwest Asia-has not yet been fully explored.  VA has not yet provided a medical opinion as whether Southwest Asia environmental exposure, particularly burn pit exposure, caused the Veteran's acute lymphocytic leukemia.  As such, the Board cannot conclude that VA fulfilled its duty to assist and the matter must be remanded.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1. In regard to the appellant's contention that the Veteran's acute lymphocytic leukemia was caused by the Veteran's exposure to depleted uranium while guarding a destroyed tank in Iraq, develop the case pursuant to the procedure provided in 38 C.F.R. § 3.311.  

Specifically, attempt to obtain a dose assessment, if feasible, pursuant to 38 C.F.R. § 3.311(a) by forwarding the case to VA's Under Secretary for Health.  Afterwards, refer the case to VA's Under Secretary for Benefits for consideration pursuant to 38 C.F.R. § 3.311(c).

In following this procedure, it must be remembered that in the July 2013 SSOC, VA already acknowledged that the Veteran was exposed to ionizing radiation via depleted uranium while guarding a destroyed tank in Iraq in 2003.

2. Send the claims file to an appropriate VA clinician for the issuance of a medical opinion as to the nature and etiology of the Veteran's acute lymphocytic leukemia.  

After thoroughly reviewing the claims claim, the clinician should then state whether it is at least as likely as not (50 probability or more) that the Veteran's acute lymphocytic leukemia was related to service, to include exposure to environmental hazards during service in Southwest Asia-burn pits in particular.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including an August 2003 Post-Deployment Health Assessment contained in the Veteran's service treatment records.  In the Assessment, the Veteran stated that he was exposed to the following while deployed in Southwest Asia:

* DEET insect repellent applied to the skin;
* Pesticide-treated uniforms;
* Environmental pesticides;
* Smoke from oil fire 
* Smoke from burning trash or feces;
* Vehicle or truck exhaust fumes;
* JP-8 or other fuels;
* Industrial pollution; and
* Sand and dust.

For the opinion requested, a complete rationale must be provided.  If the clinician cannot provide an opinion without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the appellant and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




